 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:20-cr-00020-NONE-SKO Document 58 Filed 09/23/20 Page 1 of 2

HEATHER E. WILLIAMS, Bar #122664
Federal Defender

ERIC V. KERSTEN, Bar #226429
Assistant Federal Defender

Designated Counsel for Service i Eo é
2300 Tulare Street, Suite 330 many
Fresno, CA 93721-2226

Telephone: (559) 487-5561
Fax: (559) 487-5950

Attorneys for Defendant
RAMONCHITO ONIA RACION

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:20-cr-00020 NONE-SKO
Plaintiff, STIPULATION TO MODIFY CONDITIONS
OF PRETRIAL RELEASE; ORDER
vs.
RAMONCHITO ONIA RACION,

JUDGE: Hon. Erica P. Grosjean
Defendant.

 

 

IT IS HEREBY STIPULATED, by and between the parties, through their respective
counsel, Assistant United States Attorney Michael Tierney, counsel for plaintiff, and Assistant
Federal Defender Eric V. Kersten, counsel for defendant Ramonchito Racion, that Mr. Racion’s
conditions of release may be modified to permit Mr. Racion, who is a professional chef, to cater
a family gathering at the residence of his brother, Edgardo Racion.

Defendant Racion’s conditions of pretrial release include a 7:00 pm to 7:00 am curfew.
He requests that his curfew be modified for the evening of Saturday, September 26 only, to allow
him to cater a family gathering celebrating his mother’s birthday, to occur at Edgardo Racion’s
residence, located at 1246 Avalon Drive in Merced. Ira White, defendant Racion’s third party
custodian, will be present at the gathering and will insure that Racion has no contact with minors
outside Mr. White’s presence. All other conditions of Mr. Racion’s pretrial release shall remain

in full force and effect. Mr. Racion’s supervising pretrial services officer, Ali Mirgain, has

 

 

 
&

“a HN AN

10
1
12
13
14

15

16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:20-cr-00020-NONE-SKO Document 58 Filed 09/23/20 Page 2 of 2

advised counsel she does not object to the proposed modification.
Pursuant to the existing Order Setting Conditions of Release, Mr. Racion is subject to a
curfew. Condition 7(1) provides:

CURFEW: You must remain inside your residence every day from 7:00 PM to
7:00AM, or as adjusted by the pretrial services officer for medical, religious
services, employment or court-ordered obligations

Doc. 42, p.2.

Based on the foregoing, the parties respectfully request that the Court modify condition
7(1) to allow defendant Racion to attend a family gathering at the residence of Edgardo Racion,
located at 1246 Avalon Drive, in Merced, California, between the hours of 7:00 PM and 12:00
AM on September 26, 2020. |

Respectfully submitted,
McGREGOR W. SCOTT
United States Attorney

Date: September 23, 2020 /s/ Michael Tierney
MICHAEL TIERNEY
Assistant United States Attorney
Attorney for Plaintiff

HEATHER E. WILLIAMS
Federal Defender

Date: September 23, 2020 /s/ Eric V. Kersten
ERIC V. KERSTEN
Assistant Federal Defender
Attorney for Defendant
RAMONCHITO ONIA RACION

ORDER
Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(1) of

the Order Setting Conditions of Pretrial Release for Ramonchito Onia Racion as set forth above.

Dated: September VW, 2020 G! C /
Ne

Hon. Erica P. Grogjean—
Judge, United States District Court

 

 

Racion: Stipulation to Modify Pretrial
Release Conditions; Proposed Order

 
